Title: To George Washington from William Augustine Washington, 2 May 1799
From: Washington, William Augustine
To: Washington, George



My Dr Sir
Haywood May 2d 1799

The Vessel I ingaged to take my Corn up to you, never returned from Baltimore untill the 23 Ulto after repairing her Sealing she came down on friday last to Load, but the rainy and Windy weather ever since has retarded us—she will I hope get ⟨on⟩ her Load in a day or two & will deliver you Two Hundred Barrels, and return immediately for the Ballance; the freight you will be pleased to settle with the Bearer Capt. Bowcock & charge me with the half; you can settle wth me for the Corn after the Ballance is delivered.
If you have any Whiskey of fine quality made intirely of Rye, you would oblige me by sending me a Barrel, it is the only Spirit I make use of, when I can get it good agreeing better with my Complaint, than any other.
I suppose you generally put up a good many Herrings; If you have any to part with, shou⟨ld⟩ be glad to get a Barrel of well cured for my own use.
It give me pleasure to tell you of my improvement in health, & that I leave home tomorrow, with a hope and prospect of making myself as happy as Man [can] be in this World of Woe.
I congratulate you on Genl Lee’s & Genl Marshals Election to Congress; I hope it will half retrieve the Honor of the State. with

my best respects to Mrs Washington I conclude My Dr Sir Your ever Affectionate Neph⟨ew⟩

Wm A. Washington


P.S. I have directed Bowcocks rect to be inclosed & left my Letter open for that purpose.

